
	

114 SRES 245 ATS: Designating the week beginning September 13, 2015, as “National Direct Support Professionals Recognition Week”.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 245
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Cardin (for himself, Ms. Collins, Mr. Brown, Mr. Portman, Mr. King, Mr. Menendez, Mr. Grassley, Mr. Murphy, Ms. Klobuchar, Mr. Booker, Mr. Markey, Mr. Blumenthal, Ms. Ayotte, Mrs. Murray, Mr. Franken, Ms. Warren, and Mr. Casey) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		September 15, 2015Committee discharged; considered and agreed toRESOLUTION
		Designating the week beginning September 13, 2015, as National Direct Support Professionals Recognition Week.
	
	
 Whereas direct support professionals, direct care workers, personal assistants, personal attendants, in-home support workers, and paraprofessionals (in this resolution collectively referred to as direct support professionals) are the primary providers of publicly funded long-term support and services for millions of individuals with disabilities;
 Whereas a direct support professional must build a close, respectful, and trusting relationship with an individual with disabilities;
 Whereas a direct support professional assists individuals with disabilities with intimate personal care assistance on a daily basis;
 Whereas direct support professionals provide a broad range of individualized support, including— (1)preparation of meals;
 (2)helping with medications; (3)assisting with bathing, dressing, and other aspects of daily living;
 (4)assisting individuals with physical disabilities in accessing their environment; (5)providing transportation to school, work, religious activities, and recreational activities; and
 (6)helping with general daily affairs, such as assisting with financial matters, medical appointments, and personal interests;
 Whereas direct support professionals provide essential support to help keep individuals with disabilities connected to the families, friends, and communities of the individuals;
 Whereas direct support professionals support individuals with disabilities in making choices that lead to meaningful, productive lives;
 Whereas direct support professionals are integral to helping individuals with disabilities live successfully in the communities of the individuals, avoiding more costly institutional care;
 Whereas the participation of direct support professionals in medical care planning is critical to the successful transition from medical events to post-acute care and long-term support and services;
 Whereas many direct support professionals are the primary financial providers for the families of the direct support professionals;
 Whereas direct support professionals are a critical element in supporting individuals— (1)who receive health care services for severe chronic health conditions; and
 (2)with functional limitations; Whereas direct support professionals are hardworking, taxpaying citizens who provide an important service to individuals with disabilities, yet many direct support professionals continue to earn low wages, receive inadequate benefits, and have limited opportunities for advancement, resulting in high turnover and vacancy rates, adversely affecting the quality of support for, and the safety and health of, individuals with disabilities;
 Whereas there is a documented critical and increasing shortage of direct support professionals throughout the United States;
 Whereas the Supreme Court of the United States, in Olmstead v. L.C., 527 U.S. 581 (1999), recognized the importance of community-based services for individuals with disabilities in holding that, under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), States must provide community-based treatment to individuals with disabilities when—
 (1)the services are appropriate; (2)the affected individuals do not oppose community-based treatment; and
 (3)community-based treatment can be reasonably accommodated, taking into account the resources available to the State and the needs of other individuals with disabilities; and
 Whereas, in 2015, the majority of direct support professionals are employed in home-based and community-based settings, and this trend is projected to increase over the next decade: Now, therefore, be it
		
	
 That the Senate— (1)designates the week beginning September 13, 2015, as National Direct Support Professionals Recognition Week;
 (2)recognizes the dedication and vital role of direct support professionals in enhancing the lives of individuals with disabilities of all ages;
 (3)appreciates the contribution of direct support professionals in supporting individuals with disabilities and their families in the United States;
 (4)commends direct support professionals as integral to the long-term support of and services for individuals with disabilities; and
 (5)finds that the successful implementation of the public policies affecting individuals with disabilities in the United States depends on the dedication of direct support professionals.
			
